Fourth Court of Appeals
                                        San Antonio, Texas
                                             January 15, 2015

                                            No. 04-14-00494-CV

                         UNITED PARCEL SERVICE, INC. and Roland Leal,
                                        Appellants

                                                    v.
       Robert Scott Rankin, dually and as Next Friend for Avery Rankin, Kara Rankin, and Samuel /s
        Robert Scott RANKIN, Individually, Rachelle Rankin, Individually and as Next Friend for
                        Avery Rankin, Kara Rankin, and Samuel Rankin, Minors,
                                                Appellees

                       From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011-CI-07922
                            Honorable Cathleen M. Stryker, Judge Presiding

                                                ORDER
             The Cross-Appellee’s Unopposed Motion for Extension of Time to File Brief has this
      date been received and filed in the above styled and numbered cause. Extension of time to file
      the Appellee’s brief is this date GRANTED. Time is extended to January 30, 2015.

                                                                          PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             W. Randall Bassett                          Ricardo R. Reyna
                King & Spalding, LLP                        Brock Person Guerra Reyna, P.C.

                Peter Dermot Marketos                       Bradley Pratt
                Reese Gordon Marketos LLP                   King & Spalding, LLP

                Doug Perrin                                 H. Victor Thomas
                The Perrin Law Firm                         King & Spalding LLP
                                                            1100 Louisiana Street, Suite 4000
                                                            Houston, TX 77002